Citation Nr: 1537472	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-31 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of amount of apportionment, currently $250.00, of the Veteran's VA disability compensation payments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1958 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in St Petersburg, Florida, following a January 2010 decision and remand by the Board for additional development and adjudication of the matter on appeal.

At the time of the Board's remand, the Veteran's spouse, TJ, was separately appealing the effective date and the amount established for apportionment in a March 2007 decision.  The Board's 2010 decision granted an earlier effective date for the establishment of apportionment, but remanded the issue of propriety of an apportionment of $100.00.  In the July 2010 decision on appeal, the RO increased the apportionment to $250.00, effective July 25, 2003 - throughout the period on appeal.  The Veteran appealed from the amount established, and perfected that appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and his spouse are married, but not living together.

 2.  The Veteran is partially discharging responsibility for support of his spouse. 

3.  The apportionment of $250.00 a month from the Veteran's VA disability compensation benefits causes no undue hardship to the Veteran.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits in an amount less than $250.00 a month have not been met.  38 U.S.C.A. §§ 1115 , 5307 (West 2014); 38 C.F.R. §§ 3.450 , 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.450, a veteran's compensation payment may be apportioned to a spouse, including when the veteran is not residing with his spouse, and is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. §§ 3.450 (a)(1)(ii), 3.452(a) (2014).  It is not necessary for the spouse to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2014); Hall v. Brown, 5 Vet. App. 294 (1993).  This form of apportionment is called general apportionment.

A second form of apportionment, known as special apportionment, is warranted without regard to any other provision regarding apportionment, where hardship is shown to exist.  In such a circumstance, compensation may be specially apportioned on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him, while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2014).

Both general apportionment and special apportionment, are payable to either a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2014).

As an initial matter, the Board notes that whether an apportionment of the Veteran's VA benefits should be awarded to the Veteran's spouse is not at issue; such entitlement has been established in a final decision not on appeal.  To that end, VA recognizes that the Veteran and TJ are married but not cohabitating, and that the facts conform to the criteria for the award of an apportionment to TJ.  The only issue before the Board, is the matter of how much that apportionment should be.

In order to make the necessary determination, VA has repeatedly requested that both the Veteran and TJ verify their personal financial circumstances.  Most recently, in August 2013, VA asked for the following information from both parties:

1.  A list of monthly income from all sources, with each source identified;
2.  A list of all property and its value, including stocks, bonds, bank accounts, and real estate;
3.  A list of average monthly expenses; and,
4.  A statement of average monthly amount given in support of their spouse and/or any non-cohabitating children.

With regard to the Veteran's income and expenses, he has repeatedly failed to provide the requested information, and based on the limited information available the RO estimated the Veteran's income to be $4,441.50, as described in a July 2014 statement of the case.  In response, the Veteran indicated in a September 2014 letter that his income had been "over stated by more than $1,000."  This is the only recent affirmative statement provided to VA regarding the Veteran's income, and to the extent that the Veteran's total VA benefit is currently $3,518.97 per month, the Board recognizes that this is approximately, $1,000 less than the $4,441.50 figure used by the RO in its July 2014 statement of the case.  The Board also acknowledges the Veteran's August 2010 assertion that he has routinely supported TJ with "between $350.00 to $1,000 00 a month."

In contrast, TJ has periodically provided VA with completed Form 21-0788, standard Information Regarding Apportionment of Beneficiary's Award.  Curiously, in July 2010 VA received 10 separately competed Forms 21-0788, with an eleventh having been submitted in August 2013.  Within these forms, TJ asserts net incomes between $561.40, and -$639.50, and the Board struggles to determine what the intent of the forms submissions was, given that they include no information to describe the time period for which each is applicable.  TJ has gone on to assert numerous times that the current level of apportionment places her in a situation of financial hardship.  In March 2008, for example, she contended that she was on the verge of losing her home, and that VA was "not being fair" in its assessment of the appropriate amount of the Veteran's benefits apportioned to her.  In support of this contention, she provided VA with a 2007 tax return in which she claimed an annual income of $16,871, while tax returns from other years reflect incomes of less than $10,000.  In June 2010 she contended that the Veteran owed her back payments for child support, and in April 2015, she contended that the Veteran owns two homes but refuses to assist in supporting her, and has intentionally concealed his income from VA.

In total, the scant and inconsistent information provide by both parties is largely in direct conflict, and the Board will not engage in resolving the parties' domestic differences.  Both parties have been provided numerous opportunities to fully and accurately disclose their financial circumstances in such a manner that would enable VA to come to a well-reasoned conclusion as to the appropriate level of apportionment to award and both parties have continued to frustrate VA's efforts.  VA's duty to assist appellants in developing a claim not a one-way street; it is the responsibility of parties to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on all of the information provided, it appears that both the Veteran and TJ receive minimal monthly incomes, almost entirely comprised of VA or US Social Security Administration (SSA) benefits.  The Board further finds that there is at least some evidence that the Veteran has discharged his responsibility for the spouse's support, to some extent.  Finally, the Board finds that the current amount constitutes a reasonable apportionment of the Veteran's VA benefits to TJ.  While that amount would not permit TJ to meet all of her expenses, the appellant clearly has other sources of income, including SSA benefits.  The evidence also does not show that an apportionment of $250.00 per month results in any hardship to the Veteran. 

Duties to Notify and Assist

Typically, the Board discusses whether VA has satisfied its duties to notify and assist an appellant in substantiating a claim for VA benefits.  This appeal, however, concerns a claim for benefits under 38 U.S.C.A. Chapter 53.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2012), do not apply to claims for benefits provided under chapters other than chapter 51.  Sims v. Nicholson, 19 Vet. App. 453 (2006).

Nevertheless, the Board observes that VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  The applicable contested claims procedures were followed in this case.  Over the course of the lengthy period on appeal, the RO has provided both the Veteran and his spouse numerous notice letters explaining VA's actions and describing the types of evidence necessary for both to support their contentions.  Furthermore, in July 2010 both parties were notified of VA's determination in the decision now on appeal, advised of the applicable law and regulations, and informed in how they might appeal that decision if desired.

VA has made numerous efforts to obtain financial information from both the Veteran and his spouse, and has afforded both the opportunity to give testimony before the RO or the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims folder; and neither the Veteran not hos spouse have contended otherwise.  The Board therefore concludes that neither the Veteran not his spouse was prejudiced by the Board's adjudication of the claim.


ORDER

A reduction of the current apportionment to less than $250.00 per month of the Veteran's VA compensation payments is denied.



____________________________________________
M. TENNER
\Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


